Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The claims received 5/10/2022 are entered. Claims 2-3 and 14-15 are cancelled.
Claim Interpretation
Although the phrase “expansion device” combines the nonce term “device” with the function of “expansion” the phrase is not interpreted under 35 USC §112(f) as it is considered to have sufficiently definite meaning in the art corresponding to a structure. MPEP 2181
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-13, and 16-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamei et al (US 2020/0254384) in view of Cahill-O’Brien (US 5,438,841).
Regarding claim 1, Kamei discloses a refrigeration unit for use with a container, the refrigeration unit comprising:
a compressor (12), a condenser (13), an expansion device (14), and an evaporator (15) configured to circulated a refrigerant (shown in figure 2);
a condenser section (28) housing the compressor (12; [0047] last sentence) and the condenser (13; figure 1);
an evaporator section (29) housing the evaporator (15; figure 1);
an atmosphere control system comprising:
an air compressor (35) configured to generate compressed air;
a separator (41) configured to receive the compressed air and output nitrogen (figure 5 shows increased nitrogen concentration at separation module output);
the air compressor (35) located in the condenser section (figure 1 shows element 30 within the condenser section 28, as per figure 3 element 30 includes the compressor 35);
a valve (50) between the air compressor (35) and the separator (41);
the valve (50), in an open position (open from 1-3), directs compressed air to the container.
Kamei lacks the separator and valve being located in the evaporator section; instead the separator 41 and valve 50 are both located at the condenser section. Regarding rearranging the location of the separator and valve:
It has been held that the particular position of an element does not render a claim non-obvious when rearranging said element would not have modified the operation of the device. Further the particular location can be regarded as an obvious matter of design choice. MPEP 2144.04 VI. C.
Cahill-O’Brien evidences a refrigerated container with compressed air supply having a separator (36) located within an evaporator section (70. Cahill-O’Brien further discloses a plurality of control valves (albeit not the same valve as 50 of Kamei) in both the evaporator section (70 of figure 4) and the condenser section (72 of figure 4); where the compressed air is repeatedly routed through a barrier (74) therebetween. Thus Cahill-O’Brien evidences that it is known to a PHOSITA to arrange valves of a compressed air supply both within and outside of the evaporator section.
It would have been obvious to one of ordinary skill in the art to have arranged the separator 41 and the valve 50 of Kamei within the evaporator section as mere rearrangement is in this instance would not have modified the operation of the device therefor there is no invention in merely rearranging an element found in the prior art.
Regarding claim 4, Kamei discloses the valve (50), in the closed position (1-3 closed and 1-2 open) directs compressed air to the separator (41).
Regarding claim 5, Kamei discloses a controller (110) configured to control the valve to move between the open position and the closed position ([0155]-[0159]).
Regarding claim 6, Kamei discloses the compressor (12), but is silent concerning control thereof. Cahill-O’Brien discloses a controller (figure 5) for controlling the refrigerant compressor. It would have been obvious to one of ordinary skill in the art to have provided Kamei with a compressor controller as taught by Cahill-O’Brien in order to maintain a set point temperature.
Regarding claim 7, Kamei discloses a sensor (91 and 92 being part of 90) in an evaporator section (29), the sensor configured to measure a level of a gas in the container;
wherein the controller is configured to move the valve between the open position and the closed position in response to the level of the gas in the container ([0155]-[0163] includes adjustment of position of valve 50 based on gas concentration).
Regarding claims 8-11, Kamei discloses the atmosphere control system of claim 13, but lacks the heat exchanger and filter as claimed. Cahill-O’Brien discloses an atmosphere control system including a heat exchanger (81) positioned between an air compressor (30) and separator (36) configured to cool the compressed air from the compressor; a water separator (90; being part of 32) between the heat exchanger (81) and the separator (34); and at least one filter (92) between the water separator (90) and the separator (36) and located in the condenser section. It would have been obvious to one of ordinary skill in the art to have provided Kamei with the heat exchanger, water separator, and filter of Cahill-O’Brien in order to remove undesirable constituents from the air stream being supplied to the container space.
Regarding claim 12, Kamei as modified discloses the filter (92 of Cahill-O’Brien) but lacks the location of the filter within the evaporator section. Rather the filter 92 is within the condenser section of Cahill-O’Brien. 
It has been held that the particular position of an element does not render a claim non-obvious when rearranging said element would not have modified the operation of the device. Further the particular location can be regarded as an obvious matter of design choice. MPEP 2144.04 VI. C.
In this instance it would have been obvious to one of ordinary skill in the art to have provided the filter to the evaporator section as mere rearrangement is in this instance would not have modified the operation of the device therefor there is no invention in merely rearranging an element found in the prior art.
Regarding claim 13, Kamei discloses an atmosphere control system for use with a container having a compressor (12), a condenser (13), an expansion device (14) and an evaporator (15) configured to circulate a refrigerant (shown in figure 2), a condenser section (28) housing the compressor and condenser ([0047] and figure 1) and an evaporator section (29) housing the evaporator (15; shown in figure 1), the atmosphere control system comprising:
an air compressor (35) configured to generate compressed air, the air compressor located outside the container (at “external machine chamber 28”);
a separator (41) configured to receive the compressed air and output nitrogen into the interior of the container (5);
a valve (50) between the air compressor (35) and the separator (41);
the valve (50), in an open position (open from 1-3), directs compressed air to the container.
Kamei lacks the valve 50 being located in the evaporator section, instead the valve 50 is located at the condenser section. Regarding rearranging the location of the valve 50:
It has been held that the particular position of an element does not render a claim non-obvious when rearranging said element would not have modified the operation of the device. Further the particular location can be regarded as an obvious matter of design choice. MPEP 2144.04 VI. C.
Cahill-O’Brien evidences a refrigerated container with compressed air supply having control valves (albeit not the same valve as 50 of Kamei) in both the evaporator section (70 of figure 4) and the condenser section (72 of figure 4); where the compressed air is routed a plurality of times through a barrier (74) therebetween). Thus Cahill-O’Brien evidences that it is known to a PHOSITA to arrange valves of a compressed air supply both within and outside of the evaporator section.
It would have been obvious to one of ordinary skill in the art to have arranged the valve 50 of Kamei within the evaporator section as mere rearrangement is in this instance would not have modified the operation of the device therefor there is no invention in merely rearranging an element found in the prior art.
	
Regarding claim 16, Kamei discloses the valve (50), in the closed position (1-3 closed and 1-2 open) directs compressed air to the separator (41).
Regarding claim 17, Kamei discloses a controller (110) configured to control the valve to move between the open position and the closed position ([0155]-[0159]).
Regarding claim 18, Kamei discloses a sensor (91 and 92 being part of 90) in an evaporator section (29), the sensor configured to measure a level of a gas in the container;
wherein the controller is configured to move the valve between the open position and the closed position in response to the level of the gas in the container ([0155]-[0163] includes adjustment of position of valve 50 based on gas concentration).
Regarding claims 19-21, Kamei discloses the atmosphere control system of claim 13, but lacks the heat exchanger and filter as claimed. Cahill-O’Brien discloses an atmosphere control system including a heat exchanger (81) positioned between an air compressor (30) and separator (36) configured to cool the compressed air from the compressor; a water separator (90; being part of 32) between the heat exchanger (81) and the separator (34); and at least one filter (92) between the water separator (90) and the separator (36). It would have been obvious to one of ordinary skill in the art to have provided Kamei with the heat exchanger, water separator, and filter of Cahill-O’Brien in order to remove undesirable constituents from the air stream being supplied to the container space.
Response to Arguments
Applicant's arguments filed 5/10/2022 have been fully considered but they are not persuasive.
Regarding the location of valve 50 of Kamei, the examiner agrees that Kamei provides for the valve 50 to be within the external machine chamber 28 (which corresponds to the condenser section as in claim 13) rather than the evaporator section (29). However, as noted above it has been held that the particular position of an element does not render a claim non-obvious when rearranging said element would not have modified the operation of the device. Further the particular location can be regarded as an obvious matter of design choice. MPEP 2144.04 VI. C. Further Cahill-O’Brien is provided to evidence the location of control valves for supply air to be within both the evaporator and condenser sections of refrigerated containers. 
Claim 1 is now rejected over Kamei in view of Cahill-O’Brien as prompted by applicant’s amendment and to simplify prosecution as the grounds of rejection is now essentially the same as claim 13.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cermak et al (US 10,905,141) – bypass of nitrogen separator to container space.
Woodruff (US 5,156,009) – atmosphere control system for container.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R ZERPHEY whose telephone number is (571)272-5965. The examiner can normally be reached M-F 7:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 5712707740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R ZERPHEY/Primary Examiner, Art Unit 3763